EXHIBIT 10.21

HEALTH NET, INC.

DEFERRED COMPENSATION PLAN

FOR DIRECTORS

(as amended and restated effective November 12, 2007)

I. INTRODUCTION

The purpose of the Health Net, Inc. Deferred Compensation Plan for Directors
(the “Plan”) is to permit members of the board of directors of Health Net, Inc.,
a Delaware corporation (the “Company”), who are not employees of the Company to
defer the receipt of certain meeting fees and other cash remuneration payable by
the Company, until such times as set forth herein. Prior to January 1, 2004,
such directors were eligible to participate in the Health Net, Inc. Deferred
Compensation Plan, on substantially the same terms and conditions that they are
eligible to participate in this Plan.

II. DEFINITIONS

For purposes of the Plan, the following capitalized terms shall have the
meanings set forth in this Article.

2.1 “Account” shall mean the account kept on the books and records of the
Company established on behalf of a Participant in the Plan to which amounts
deferred by such Participant (and deemed earnings and losses thereon), other
than amounts credited to the Participant’s In-Service Withdrawal Account, are
credited.

2.2 “Beneficiary” shall mean the beneficiary or beneficiaries (including any
contingent beneficiary) designated pursuant to Section 4.5.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.5 “Committee” shall mean the Compensation and Stock Option Committee of the
Board.

2.6 “Common Stock” shall mean the Class A Common Stock, $.001 par value, of the
Company.

2.7 “Company” shall mean Health Net, Inc. (formerly known as Foundation Health
Systems, Inc.), a Delaware corporation, or any successor thereto.

2.8 “Compensation” shall mean the fees and other cash remuneration payable to a
Director during a Deferral Year.



--------------------------------------------------------------------------------

2.9 “Deferral Year” shall mean the twelve-month period beginning each July 1,
except that the first Deferral Year shall be the six-month period beginning on
January 1, 2004.

2.10 “Director” shall mean a member of the Board.

2.11 “Disability” shall mean a physical or mental disability which, in the
judgment of the Committee, prevents a Participant from performing substantially
such Participant’s duties and responsibilities to the Company for a continuous
period of at least six months.

2.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

2.13 “Effective Date” shall mean January 1, 2004.

2.14 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.15 “In-Service Withdrawal Account” shall mean the account kept on the books
and records of the Company established on behalf of a Participant to which
amounts deferred by such Participant pursuant to Section 3.2(f) shall be paid in
a lump sum at the time or times described in Section 4.1(b).

2.16 “In-Service Withdrawal Year” shall mean the calendar year designated by a
Participant on his or her deferral election form filed pursuant to
Section 3.2(f), which year begins at least three years after the year in respect
of which the Participant has filed such election form.

2.17 “Investment Fund” shall mean an “open-end,” “closed-end” or other
collective investment fund selected by the Company from time to time as a
measure for allocating deemed investment gains and losses to Participants’
accounts.

2.18 “Merger” shall mean any merger of the Company in which the holders of the
Class A common stock, $.001 par value, of the Company immediately prior to the
merger have the same proportionate ownership of common stock of the surviving or
resulting parent corporation immediately after the merger.

2.19 “Participant” shall mean a Director who has elected to defer, pursuant to
the terms of the Plan, an amount that would otherwise be payable as Compensation
in a Deferral Year.

2.20 “Payment Date” shall mean the date chosen by the Company, in its sole
discretion, that occurs within the 90-day period beginning immediately after the
last day of a Deferral Year.

III. PARTICIPATION AND DEFERRALS

3.1 Participation.

(a) In General. Each Director may participate in the Plan in a Deferral Year by
irrevocably specifying on an election form filed with the Company prior to the
beginning of such Deferral Year the percentage(s) of the Compensation otherwise
payable to him or her by the

 

2



--------------------------------------------------------------------------------

Company during the Deferral Year to be deducted from such Compensation and
deferred for payment at a later date pursuant to the Plan. The Company shall
establish rules and procedures prescribing the time and manner in which election
forms shall be filed with the Company.

(b) Initial Participation. An individual may participate in the Plan during the
first Deferral Year in which the individual becomes a Director. To participate
in the Plan for such Deferral Year, such individual must file a deferral
election form with the Company within 30 days of his or her becoming a Director
and may only elect to defer Compensation with respect to services performed for
periods following the date of the election.

3.2 Deferral Elections.

(a) In General. Except as provided in Section 3.1(b), a deferral election form
must be filed in accordance with rules and procedures prescribed by the Company
prior to the Deferral Year for which the election is to be effective. A
Participant may not revoke or change a deferral election for a Deferral Year
after the beginning of such year. A Participant must file a new election form
with the Company prior to each Deferral Year for which the election is to be
effective. In no event shall an election under the Plan apply to Compensation
earned prior to the date on which the election to participate in the Plan for a
Deferral Year is received by the Company.

(b) Deferral Amount. A Director may elect on the election form designated by the
Company to defer the receipt of any or all of the amount otherwise payable as
Compensation to such Director during the Deferral Year.

(c) Deemed Investment Election. Upon the commencement of participation in the
Plan, each Participant shall specify on his or her election form any one or more
of the Investment Funds in which all of the Participant’s accounts under the
Plan are to be deemed invested.

(d) Change of Deemed Investment Election. A Participant may elect to change his
or her deemed investment election as frequently as may be designated by the
Company. Any such change shall specify the whole percentages (or amounts if so
permitted by the Company) to be deemed invested in one or more of the then
available Investment Funds. A Participant may change his or her election
(i) with respect to the balance of his or her account(s) as of the effective
date of the Participant’s new investment election, (ii) with respect to future
amounts credited to the Participant’s account(s) under Section 3.3(a) and (b) or
(iii) both. A Participant’s change of a deemed investment election must be made
in accordance with the written rules and conditions provided by the Company to
the Participants.

(e) Payment Election. Except as provided in subsection (f) of this Section 3.2,
a Director must designate on each deferral election form filed with the Company
(i) a manner of payment in which his or her Account shall be paid, provided that
such manner of payment is permitted under Section 4.2, and (ii) whether the
Account is to be paid on the Payment Date occurring immediately after (x) the
Deferral Year in which the Director terminates service as a Director, or (y) the
Deferral Year immediately following the Deferral Year in which such service
terminates. The Participant’s election on a deferral election form shall in no
event supersede the Participant’s election with respect to previously deferred
amounts (and credits attributable thereto).

 

3



--------------------------------------------------------------------------------

(f) In-Service Withdrawals. A Participant may elect for any Deferral Year on a
deferral election form filed with the Company (i) to designate any percentage of
the amount to be deferred to be credited to an In-Service Withdrawal Account
established on behalf of the Participant and (ii) to receive payment of the
balance of such In-Service Withdrawal Account in a lump-sum within 90 days after
the last day of the In-Service Withdrawal Year so designated by the Participant.

3.3 Deferred Compensation Account.

(a) Crediting Deferred Compensation. Any amount otherwise payable as
Compensation that is deferred by a Participant shall be credited to the
applicable account of the Participant as of the date on which, absent such
election, such amount would have been payable to the Participant as
Compensation.

(b) Earnings. Each Participant’s account(s) under the Plan shall be credited
with deemed earnings, or reduced by deemed losses, equal to the earnings or
losses that would have been realized or paid if assets in an amount equal to the
balance of such account(s) were actually invested among the Investment Funds
selected by the Participant in accordance with Section 3.2(c) and (d). Although
the Company might actually invest assets of the Company according to the
Participant’s election, it is not required to do so nor to set aside any assets
to provide for payments hereunder. The Company may promulgate separate
accounting and administrative rules to facilitate the deemed investment in an
Investment Fund.

(c) Notices. Each Participant shall receive written notice of the balance of his
or her account(s) as soon as practicable following the last day of each calendar
quarter.

IV. PAYMENTS OF DEFERRED COMPENSATION

4.1 Timing.

(a) In General. The balance of a Participant’s Account shall be paid or shall
commence to be paid on the Payment Date occurring immediately after (i) the
Deferral Year in which the Participant terminates service as Director, or
(ii) the Deferral Year immediately following the Deferral Year in which such
service terminates, as elected by the Participant on the applicable election
form of the Participant. Notwithstanding the foregoing, in the event that the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code (“Section 409A”)) with respect to the Company at the time of a termination
of service, the payment (or the commencement of payment) of the Participant’s
Account shall be delayed until the earliest date upon which such payment may be
made or commenced without such payment being subject to taxation under
Section 409A (the “Required Delay”). In the event that the Participant has
elected payment in annual installments, the delay described in the preceding
sentence, if applicable, shall only be applied to the installments which must be
delayed in order to comply with Section 409A and shall not otherwise affect the
timing of payment of subsequent installments.

(b) In-Service Withdrawals. A Participant may elect to receive any percentage of
an amount deferred for a Deferral Year in any In-Service Withdrawal Year that
begins at least three years after such Deferral Year. Such percentage shall be
credited to an In-Service Withdrawal

 

4



--------------------------------------------------------------------------------

Account established in the Participant’s name and the amount credited to such
account shall be paid in a lump sum on the Payment Date for such In-Service
Withdrawal Year. Notwithstanding the immediately preceding sentence, if a
Participant terminates service as a Director in a calendar year prior to such
In-Service Withdrawal Year, then the amount credited to the Participant’s
In-Service Withdrawal Account shall be paid in a lump sum on the earlier of:
(i) the Payment Date for the Deferral Year with respect to which the
Participant’s Account shall be paid or shall commence to be paid, as elected by
the Participant pursuant to Section 4.1 (subject to the Required Delay), and
(ii) the Payment Date for the In-Service Withdrawal Year as elected by the
Participant.

4.2 Manner of Payment. Each Participant shall receive payment of the amount
credited to the Participant’s Account either in a single lump sum or in annual
installments at least equal to $1,000 over a period of not less than two and not
more than ten years, as elected by the Participant upon his or her commencement
of participation in the Plan. Notwithstanding the foregoing sentence, such
Account shall be paid to such Participant or his or her Beneficiary in the form
of a single lump sum if (i) the amount credited to such Account as of the
relevant Payment Date is less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code, (ii) the Participant has not attained age 55
as of such Payment Date or (iii) the Participant’s service as a Director
terminates by reason of death.

4.3 Emergency Payments. In the event of an Unforeseeable Financial Emergency, as
hereinafter defined, the Participant may file a written request with the Company
to receive all or any portion of the balance of such Participant’s account(s) in
an immediate lump sum payment. A Participant’s written request for such a
payment shall describe the circumstances which the Participant believes justify
the payment and an estimate of the amount necessary to eliminate the
Unforeseeable Financial Emergency. An “Unforeseeable Financial Emergency” shall
mean unforeseeable severe financial hardship resulting from (i) the
Participant’s Disability, (ii) a sudden and unexpected illness or accident of
the Participant or a dependent of the Participant, (iii) loss of the
Participant’s property due to casualty or (iv) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Company,
provided that any such Unforeseeable Financial Emergency must also constitute an
“unforeseeable emergency” as defined in Treasury Regulation 1.409A-3(i)3(i).
Unforeseeable Financial Emergency payments shall be made only to the extent
necessary to satisfy the emergency need and shall not be made to the extent the
need is or may be relieved through reimbursement or compensation, by insurance
or otherwise, by the Company’s cessation of deferrals under the Plan or by
liquidation of the Participant’s assets (to the extent such liquidation itself
would not cause severe financial hardship). Any Unforeseeable Financial
Emergency payment from a Participant’s account(s) shall be deemed to cancel any
deferral election of the Participant then in effect and, unless otherwise
determined by the Company, the Participant shall be suspended from making
further deferral elections under the Plan during the remainder of the Deferral
Year in which such payment is made and the Deferral Year immediately thereafter.

4.4 Distributions to Minor and Incompetent Persons. If a payment is to be made
to a minor or to an individual who, in the opinion of the Company, is unable to
manage his or her financial affairs by reason of illness or mental incompetency,
such distribution may be made to or for the benefit of any such individual in
any of the following ways as the Company shall direct:

 

5



--------------------------------------------------------------------------------

(a) directly to any such minor individual if, in the opinion of the Company, he
or she is able to manage his or her financial affairs, (b) to the legal
representative of any such individual, (c) to a custodian under a Uniform Gifts
to Minors Act for any such minor individual, or (d) to a relative of any such
individual to be used for the latter’s benefit. The Company shall not be
required to see to the application by any third party of any payment made to or
for the benefit of a Participant or Beneficiary pursuant to this Section.

4.5 Beneficiaries. A Participant shall have the right to designate a
Beneficiary, and amend or revoke such designation at any time, in writing. Such
designation, amendment or revocation shall be effective upon receipt of the
Participant’s written designation by the Company. If a Participant is married at
the time a beneficiary designation is submitted to the Company, the designation
of a Beneficiary other than the Participant’s spouse shall not be effective
unless the Participant’s spouse consents to such designation in writing, or it
is established to the satisfaction of the Company that such consent could not be
obtained because the Participant’s spouse cannot be located or such other
circumstances as may be considered by the Company. Subject to the preceding
sentence, a Participant may from time to time, without the consent of any
Beneficiary, change or cancel any such designation. Such designation and each
change therein shall be made in the form prescribed by the Company and shall be
filed with the Company. If no Beneficiary survives the Participant, the Company
shall direct that payment of any balance to the Participant’s account(s) be made
in the following order of priority:

 

  (a) to the beneficiaries designated in the Participant’s last will, if
specific reference is made therein to the payment of such account(s); or if
none,

 

  (b) to the Participant’s spouse; or if none,

 

  (c) to the Participant’s descendants, per stirpes; or if none,

 

  (d) to the Participant’s estate.

If a Participant has only one election form on file with the Company and
terminates service as a Director before the expiration of twelve (12) months
since the delivery of such election form, then, notwithstanding the
Participant’s election with respect to the timing of the payment, or
commencement of payment, of his or her Account or In-Service Withdrawal Account,
as the case may be, the balance of such account shall be paid or shall commence
to be paid on the Payment Date for the calendar year in which the Participant’s
service terminates.

V. ADMINISTRATION

5.1 Administration. The Plan shall be administered by the Committee, which shall
have full power and authority to interpret, construe and administer the Plan in
accordance with the provisions herein set forth, except to the extent the Plan
specifically provides that the Company shall carry out certain administrative
duties. The Committee’s interpretation and construction hereof, and actions
hereunder, or the amount or recipient of the payments to be made herefrom, shall
be binding and conclusive on all persons for all purposes. The Committee and the
Company may delegate to any committee, individual or entity any of their
respective powers or duties hereunder.

 

6



--------------------------------------------------------------------------------

5.2 Indemnification. No officer or employee of the Company shall be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of the Plan unless attributable to his or her own willful
misconduct or lack of good faith, and the Company shall indemnify and hold
harmless such officers and employees from and against all claims, losses,
damages, causes of action and expenses, including reasonable attorney fees and
court costs, incurred in connection with such interpretation and administration
of the Plan. The expenses of administering the Plan shall be paid by the Company
and shall not be charged against any Participant’s account(s).

5.3 Claims Procedure. The Company (i) shall provide notice in writing to any
Participant or Beneficiary whose claim for benefits under the Plan has been
denied, setting forth the specific reasons for such denial and written in a
manner calculated to be understood by such Participant or Beneficiary and
(ii) shall afford a reasonable opportunity to any Participant or Beneficiary
whose claim for benefits has been denied for a full and fair review by the
Committee of the decision denying the claim.

VI. MISCELLANEOUS

6.1 Unfunded Status and Application of ERISA. The Plan is an unfunded plan. In
order to meet the deferred obligations hereunder, the Company may, but shall not
be required to, establish a grantor trust and transfer thereto an amount
necessary to provide payments equal to the aggregate balances of the
Participants’ accounts. In the event that the Company transfers any amounts to a
grantor trust to provide payments hereunder, such amounts, and all income
attributable to such amounts, shall be subject to the claims of the Company’s
general creditors. The Company’s obligations hereunder shall constitute general,
unsecured obligations, payable solely out of its general assets, and no
Participant or Beneficiary shall have any right to any specific assets. The Plan
constitutes a mere promise by the Company to make benefit payments in the
future.

6.2 Limitation on Rights. Neither the establishment of the Plan nor the payment
of any account hereunder shall be construed as giving or granting any person any
legal or equitable rights against the Company, the Board, the Committee, or any
of their officers, trustees, associates, or agents, other than such as are
specifically conferred by the express terms of the Plan.

6.3 Satisfaction of Claims. The payment to a Participant, Beneficiary or other
person of an account balance hereunder pursuant to the terms of the Plan shall
be in full satisfaction of all claims with respect to such account that such
person may have against the Company.

6.4 Nonassignability. No amount deferred under the Plan or any amount credited
to an account shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment, and any
attempt to transfer or encumber the same shall be void.

6.5 Amendment of the Plan. The Committee may, in its sole discretion and without
the consent of any Participant or Beneficiary, amend the Plan at any time and in
any manner by duly adopted resolutions; provided, however, that no amendment
shall reduce the amount credited to

 

7



--------------------------------------------------------------------------------

any account of any Participant immediately prior to such amendment and no
amendment will be permitted which would result in taxation of Participants
pursuant to Section 409A.

6.6 Termination of the Plan. The Company may, in its sole discretion, terminate
the Plan without the consent of, or notification to, any person. Termination of
the Plan shall not affect the time of payment of the Participant’s Account
unless the Plan is terminated under circumstances which would permit the
immediate payment to Participants of all amounts deferred under the Plan in
compliance with Treasury Regulation 1.409A-3(j)(ix), in which case each
Participant’s Account shall be paid out in full in a lump sum within 30 days
following the date of the termination of the Plan.

6.7 Change in Control. If, following a Change in Control, as hereinafter
defined, a Participant determines in good faith that the Company has failed to
comply with any of its obligations under the Plan or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny or diminish or
to recover from any Participant the benefits intended to be provided hereunder,
then the Company irrevocably authorizes such Participant to retain counsel of
his or her choice at the expense of the Company to represent such Participant in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company, or any director, officer, stockholder
or other person affiliated with the Company, or any successor thereto in any
jurisdiction. Reimbursements to Participants under this Section 6.7, if any,
shall be made not later than the last day of the Participant’s taxable year
following the year in which the Participant incurs the reimbursable expense. For
purposes of this Section, a “Change in Control” shall mean:

(i) Approved Transaction. An action of the Board (or, if approval of the Board
is not required as a matter of law, the stockholders of the Company) approving
(a) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Common Stock
would be converted into cash, securities or other property, other than a Merger,
or (b) any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company, or (c) the adoption of any plan or proposal for the liquidation or
dissolution of the Company;

(ii) Control Purchase. The purchase by any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company or any employee benefit plan sponsored by an Employer)
of any Common Stock of the Company (or securities convertible into the Company’s
Common Stock) for cash, securities or any other consideration pursuant to a
tender offer or exchange offer, without the prior consent of the Board and,
after such purchase, such person shall be the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the then outstanding securities of the Company ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors (calculated as provided in Section (d) of such Rule
13d-3 in the case of rights to acquire the Company’s securities);

 

8



--------------------------------------------------------------------------------

(iii) Board Change. A change in the composition of the Board during any period
of two consecutive years, such that individuals who at the beginning of such
period constitute the entire Board shall cease for any reason to constitute a
majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or

(iv) Other Transactions. The occurrence of such other transactions involving a
significant issuance of voting stock or change in Board composition that the
Board determines to be a Change in Control for purposes of the Plan.

6.8 No Contractual Rights to Serve. Nothing in the Plan shall be interpreted as
conferring any right on any Director to continue as a Director.

6.9 Severability. If a provision of the Plan shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining parts of the Plan
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included in the Plan.

6.10 Tax Withholding; Other Tax Matters. Any payment required under the Plan
shall be subject to all requirements of the law with regard to income and
withholding taxes, filings, and making of reports, and the Company and
Participant shall use their best efforts to satisfy promptly all such
requirements. For purposes of this Plan, a Participant’s employment with the
Company will not be treated as terminated unless and until such termination of
employment constitutes a “separation from service” for purposes of Section 409A
of the Code. It is the intention of the Company that the provisions of the Plan
not result taxation of Participants under Section 409A of the Code and the
regulations and guidance promulgated thereunder and that the Plan shall be
construed in accordance with such intention.

6.11 Applicable Law. The Plan and all rights hereunder and all determinations
made and actions taken pursuant thereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
the principles of conflicts of laws.

 

9